Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Amend “R22 represents each independently at each occurrence a hydrogen or a lower alkyl group” to “R22 represents each independently at each occurrence a hydrogen or a C1-20 group” in claim 19. 
Amend “R13 represents each independently at each occurrence a hydrogen or a lower alkyl group” to “R13 represents each independently at each occurrence a hydrogen or a C1-20 group” in claim 19. 
Amend “R56 represents each independently at each occurrence a hydrogen or a lower alkyl group” to “R56 represents each independently at each occurrence a hydrogen or a C1-20 group” in claim 19. 
Amend “R53 represents each independently at each occurrence a hydrogen or a lower alkyl group” to “R53 represents each independently at each occurrence a hydrogen or a C1-20 group” in claim 19. 
Amend “Rf1 represents each independently at each occurrence a hydrogen or a lower alkyl group” to “Rf1 is H or a C1-20 group ” in claim 20.

Add “measured using 19F-NMR” between “portion” and “each” in claim 27. 

Add “measured using 19F-NMR” between “compound” and “ranges” in claim 28. 

Conclusion










Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        8/2/22